 
Exhibit 10.1
 


 
Share Repurchase Agreement
 
This SHARE REPURCHASE AGREEMENT (this "Agreement"), dated as of December 26,
2007, is made by and between Commerce Planet, Inc. (the "Company") and Charles
Gugliuzza ("Gugliuzza").
 
WHEREAS, in November 2006, the Board of Directors of the Company approved a
stock buyback program pursuant to which the Company would repurchase up to two
million dollars ($2,000,000) of shares of Common Stock of the Company.
 
WHEREAS, the Company desires to purchase from Mr. Gugliuzza his 1,800,000 shares
of restricted Common Stock (the "Gugliuzza Shares") at a price per share equal
to the thirty (30) calendar day trailing average market price for the shares,
which is $0.34 per share.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein,
intending to be legally bound hereby, the parties agree as follows:
 
1. Repurchase of the Gugliuzza Shares.
 
Upon the execution of this agreement, the Company shall repurchase, and Mr.
Gugliuzza shall sell, the Gugliuzza Shares. The Company shall deliver to Mr.
Gugliuzza, in exchange for the Gugliuzza Shares, $185,000 and a Promissory Note
for the remaining amount of $427,000.00, with the following terms:
 
Interest Rate:

8.0% interest until June 30, 2008, 13.0% thereafter. All interest will compound
daily and be due monthly.
   

Maturity Date:

June 30, 2008
   

Additional Payment Terms:

$90,400.00 shall be due February 15, 2008.
   

Extension Terms:

Company will have the option to extend the maturity date to December 31, 2008
for an extension fee of $10,625.00. The interest rate payable during the
extended term is 13% per annum compounded monthly and is due monthly.
   

Conversion Privileges:

The loan may be converted into Commerce Planet, Inc. registered unrestricted
freely trading shares at the sole discretion of Mr. Gugliuzza if the loan is not
paid back in full by June 30, 2008. Prior to conversion Gugliuzza must provide
written intent to the Company for conversion. Notice will be effective upon
receipt by Company. The date of receipt will be the effective date for
conversion for the share pricing. Gugliuzza may convert all or part of any then
due interest or unpaid principal into CPNE shares at a maximum cost per share of
.34 or at the then current stock price on the close of the date notice is
provided, whichever is lower. Any unconverted principal or interest will
continue to be governed by the terms of this Agreement.

 
 

--------------------------------------------------------------------------------


 
2. Income Tax Reporting.
 
Any IRS Form 1099 or W-2 issued by the Company in connection with the issuance
to Mr. Gugliuzza of the repurchased shares will reflect a share value at
issuance no greater than $0.34 per share.
 
3. Miscellaneous.
 
a. Counterparts. This Agreement may be executed in two or more counterparts and
by the parties in separate counterparts, each of which when so executed shall be
deemed to be an original, and all of which taken together shall constitute one
and the same instrument.
 
b. Governing Law. The validity, performance, construction and effect of this
Agreement shall be governed by and construed in accordance with the internal
laws of the State of California, without giving effect to principles of
conflicts of law.
 
c. Further Assurances. Each party shall cooperate with, and take such action as
may be reasonably requested by, another party in order to carry out the
provisions and purposes of this Agreement, generally, and the transactions
contemplated hereunder.
 
d. Headings. The headings in this Agreement are for convenience of reference
only and shall not constitute a part of the Agreement, nor shall they affect its
meaning, construction or effect.
 
e. Additional Payments Due Gugliuzza. All Payments due under Gugliuzza's 2007
Employment Agreement signed April 4, 2007 and amended November 5, 2007 will be
made in accordance with the agreed upon terms and conditions up to the date of
cancellation of the 2007 Gugliuzza Employment Agreement and November 5, 2007
Amendment per the approval by the Commerce Planet, Inc. Board of Directors.
 

--------------------------------------------------------------------------------


 
f. Entire Agreement. This Agreement, sets forth the entire agreement and
understanding among the parties as to the subject matter hereof and merges with
and supercedes all prior discussions and understandings of any and every nature
among them.
 
g. Attorneys Fees Recovery. If either party institutes any court action to
enforce or interpret the terms of this agreement, the prevailing party in the
action shall be awarded its attorneys fees and court costs incurred in the
action in addition to any judgment obtained.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
 
Commerce Planet, Inc.
 
/s/ Tony Roth
Tony Roth
President and CEO
 
/s/ Charles Gugliuzza
Charles Gugliuzza